Title: From James Madison to William Davies, 5 April 1804 (Abstract)
From: Madison, James
To: Davies, William


5 April 1804, Department of State. “I return the deposition received from you some time ago, charging one Spinks as a Citizen of the United States with engaging himself as an Officer on board a British Lettre of Marque. It would be adviseable that you should transmit it to the District Attorney, and on Spinks return advise him of it, in order that if the facts will warrant it a prosecution may be commenced against him.”
